                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

CESAR GOMEZ, #1839985                           §

VS.                                             §                 CIVIL ACTION NO. 6:18cv89

DIRECTOR, TDCJ-CID                              §

                                    ORDER OF DISMISSAL

       Petitioner Cesar Gomez, an inmate confined at the Eastham Unit within the Texas

Department of Criminal Justice (TDCJ) proceeding pro se, filed this petition for a writ of habeas

corpus pursuant to § 2254 complaining of the legality of his Smith County criminal conviction.

The case was referred to the United States Magistrate Judge, the Honorable Judge John D. Love,

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

       On April 1, 2019, Judge Love issued a Report, (Dkt. #33), recommending that Petitioner’s

habeas petition be denied and further recommended that Petitioner be denied a certificate of

appealability sua sponte. A copy of this Report was sent to Petitioner at his address. After

receiving an extension of time in which to file his objections, Petitioner filed timely objections,

(Dkt. #40).

       The court has conducted a careful de novo review of record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the court has

determined that Report of the United States Magistrate Judge is correct and Petitioner’s objections

are without merit. Accordingly, it is



                                                1
          ORDERED that Petitioner’s objections, (Dkt. #40), are overruled. The Report of the

United States Magistrate Judge, (Dkt. #33), is ADOPTED as the opinion of the District Court. It

is also

          ORDERED that the above-styled habeas petition is DENIED and Petitioner’s case is

DISMISSED with prejudice. Further, it is

          ORDERED that Petitioner is DENIED a certificate of appealability sua sponte. Finally,

it is

          ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.


               .   SIGNED this the 17th day of June, 2019.




                                                         _______________________________
                                                         RICHARD A. SCHELL
                                                         UNITED STATES DISTRICT JUDGE




                                                2
